ORDER
PER CURIAM.
Appellants, Robert D. Herod and Paula J. Herod (“plaintiffs”), appeal the judgment of the Circuit Court of St. Louis County granting respondents’, Darrell Hindman, Century 21 Clifford Hindman Real Estate Co., JCTB Services, Inc. and The Branman Corporation (“defendants”), motions for summary judgment. Plaintiffs brought suit against defendants for fraudulent misrepresentation and negligent misrepresentation. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).